Order entered February 23, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-20-00421-CR

              ANTONIO ALEX ANGULOVILLALTA, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 203rd Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F19-00739-P

                                       ORDER

      We REINSTATE this appeal.

      We abated the appeal by order dated January 12, 2021 because appellant’s

brief was past due and we had not received a motion to extend time or other

communication regarding the brief. On February 12, 2021, counsel tendered a brief

and filed a motion to extend time to file the brief.
      We VACATE our January 12, 2021 order to the extent it required a hearing

and findings and recommendations. We GRANT appellant’s motion and ORDER

the brief received with the motion filed as of the date of this order.

      We DIRECT the Clerk to send copies of this order to the Honorable Rachel

Jones, Presiding Judge, 203rd Judicial District Court; to J. Daniel Oliphant, Jr.; and

to the Dallas County District Attorney’s Office, Appellate Division.



                                               /s/    ROBERT D. BURNS, III
                                                      CHIEF JUSTICE